Case 3:20-cv-00180-MEM-DB Document 19-1 Filed 07/08/20 Page 1 of 35

 

 

 

POLICY STATEMENT
Commonwealth of Pennsylvania * Department of Corrections

 

 

 

 

 

 

 

 

 

Policy Subject: Policy Number:
Inmate Grievance System DC-ADM 804
Date of Issue: Authority: Effective Date:
April 27, 2015 Signature on File May 1, 2015
John E. Weizel
1. AUTHORITY

The Authority of the Secretary of Corrections to direct the operation of the Department of
Corrections is established by Sections 201, 206, 506, and 901-B of the Administrative
Code of 1929, 71 P.S. §§61, 66, 186, and 310-1, Act of April 9, 1929, P.L. 177, No. 175, as
amended.

APPLICABILITY

This policy is applicable to all facilities operated under the jurisdiction of, or conducting
business with the Department of Corrections, Department employees, volunteers, contract
personnel, visitors and inmates.

POLICY

It is the policy of the Department that every individual committed to its custody shall have
access to a formal procedure through which to seek resolution of problems or other issues
of concern arising during the course of confinement. For every such issue, there shall be a
forum for review and two avenues of appeal. The formal procedure shall be known as the
Inmate Grievance System.

 

'4-4281, 4-4284, 4-4394, 4-ACRS-6B-03 4
8

EXHIBIT

pe!

 
Case 3:20-cv-00180-MEM-DB Document 19-1 Filed 07/08/20 Page 2 of 35

DC-ADM 804, Inmate Grievance System Policy Page 2
SEES SS SS SS Se a a a a eee

 

IV.

Vi.

Vil.

PROCEDURES

All applicable procedures are contained in the procedures manual that accompanies this
policy document.

SUSPENSION DURING AN EMERGENCY

In an emergency or extended disruption of normal facility operation, the
Secretary/designee may suspend any provision or section of this policy for a specific
period.

RIGHTS UNDER THIS POLICY

This policy does not create rights in any person nor should it be interpreted or applied in
such a manner as to abridge the rights of any individual. This policy should be interpreted
to have sufficient flexibility to be consistent with law and to permit the accomplishment of
the purpose(s) of the policies of the Department of Corrections.

RELEASE OF INFORMATION AND DISSEMINATION OF POLICY
A. Release of Information
1. Policy
This policy document is public information and may be released upon request.
2. Confidential Procedures (if applicable)
Confidential procedures for this document, if any, are not public information and
may not be released in its entirety or in part, without the approval of the Secretary of
Corrections/designee. Confidential procedures may be released to any Department
of Corrections employee on an as needed basis.
B. Distribution of Policy
1. General Distribution
The Department of Corrections’ policy and procedures shall be distributed to the
members of the Central Office Executive Staff, all Facility Managers, and
Community Corrections Regional Directors on a routine basis. Distribution of
confidential procedures to other individuals and/or agencies is subject to the
approval of the Secretary of Corrections/designee.

2. Distribution to Staff

It is the responsibility of those individuals receiving policies and procedures, as
indicated in the “General Distribution” section above, to ensure that each employee

2
Case 3:20-cv-00180-MEM-DB Document 19-1 Filed 07/08/20 Page 3 of 35

DC-ADM 804,

Inmate Grievance System Policy Page 3

 

expected or required to perform the necessary procedures/duties is issued a copy of
the policy and procedures either in hard copy or via email, whichever is most
appropriate.

Vill. SUPERSEDED POLICY AND CROSS REFERENCE

A. Superseded Policy

1. Department Policy

DC-ADM 804, Inmate Grievance System, issued March 31, 2014, by Secretary John
E. Wetzel.

2. Facility Policy and Procedures

This document supersedes all facility policy and procedures on this subject.

B. Cross Reference(s)

1. Administrative Manuals

a.

b.

fh

g.

DC-ADM 001, Inmate Abuse Allegation Monitoring;

DC-ADM 006, Reasonable Accommodations for Inmates with Disabilities;
DC-ADM 008, Prison Rape Elimination Act (PREA);

DC-ADM 801, Inmate Discipline;

DC-ADM 802, Administrative Custody procedures:

3.1.1, Fiscal Administration; and

6.3.1, Facility Security;

2. ACA Standards

Adult Correctional Institutions: 4-4016, 4-4281, 4-4284, 4-4301, 4-4394, 4-4429

Adult Community Residential Services: 4-ACRS-6B-01, 4-ACRS-6B-03, 4-ACRS-
7D-36

Correctional Training Academies: None
Case 3:20-cv-00180-MEM-DB Document 19-1 Filed 07/08/20 Page 4 of 35

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 1 — Grievances & Initial Review
_——__E— SSS a a a a ay

Section 1 — Grievances & Initial Review

 

A. Filing of an Initial Grievance

1. The Department encourages an inmate to express his/her concerns to staff through
respectful, constructive, written, or oral communication so that problems are resolved as
soon as possible. '

2. The Inmate Grievance System is intended to deal with a wide range of issues,
procedures, or events that may be of concern to an inmate. It is not meant to address
incidents of an urgent or emergency nature including allegations of sexual abuse. Any
allegation of a sexual nature (abuse/harassment) against a staff member or inmate-on-
inmate sexual abuse must be addressed through Department policy DC-ADM 008,
“Prison Rape Elimination Act (PREA).” When faced with an incident of an urgent or
emergency nature, the inmate shall contact the nearest staff member for immediate
assistance.

3. An inmate is encouraged to attempt resolution of a concern informally by use of a DC-
135A, Inmate Request to Staff Member or direct conversation with the Unit Manager or
Officer-in-Charge prior to submitting a DC-804, Part 1, Official Inmate Grievance Form

(Attachment 1-A). This is not required in cases of allegations of physical or sexual
abuse.

a. A staff member who receives an oral or written concern from an inmate is expected to
attempt to resolve the concern if possible.

b. It is encouraged, when possible, to resolve every concern quickly and informally.

c. Ifthe staff member is not the appropriate person to resolve the concern raised by the
inmate, he/she should be referred to the appropriate staff member.

d. The Unit Manager or Officer-in-Charge shall document the result of the resolution,
including each party involved, in the Inmate Cumulative Adjustment Record (ICAR).

4. While an inmate should make every effort to resolve a concern informally prior to filing an
official grievance, failure to attempt to informally resolve a concern will not be cause to
reject an official grievance. However, if an attempt was made to resolve the concern
informally, this information should be included in Section B of the DC-804, Part 1.

5. When an inmate has a concern that he/she is unable to resolve, the inmate must submit

his/her grievance to the Facility Grievance Coordinator/designee using the DC-804, Part
4

a. DC-804, Part 1 forms shall be readily available on every housing unit as well as in the
main and mini-law libraries.

 

14-4016

1-1
Issued: 1/26/2016
Effective: 2/16/2016
Case 3:20-cv-00180-MEM-DB Document 19-1 Filed 07/08/20 Page 5 of 35

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 1 — Grievances & Initial Review
ee OE EOE Oe

b. Each copy of the DC-804, Part 1 form, with the exception of the inmate’s copy
(GOLDENROD), shall be forwarded to the Facility Grievance Coordinator/designee
who will determine whether the grievance will be accepted or rejected.

 

6. A grievance regarding an allegation of a sexual nature (abuse/harassment) against a
staff member or inmate-on-inmate sexual abuse will not be addressed through the
Inmate Grievance System and must be addressed through Department policy DC-ADM
008, in accordance with Subsection C.4.b. below. These allegations are taken
seriously by the Department and must and will be investigated to make sure that inmates
are safe in the facilities. If a grievance is filed against a staff member regarding an
allegation of a sexual nature (abuse/harassment) or inmate-on-inmate sexual abuse, the
grievance will be immediately forwarded to the Security Department as well as the PREA
Compliance Manager in accordance with Department policy DC-ADM 008 to start an
investigation and will not be addressed through the Inmate Grievance System.

7. Issues concerning a specific inmate misconduct charge, conduct of hearing,
statements written within a misconduct and/or other report, a specific disciplinary
sanction, and/or the reasons for placement in administrative custody will not be
addressed through the Inmate Grievance System and must be addressed through
Department policy DC-ADM 801, “Inmate Discipline” and/or DC-ADM 802,
“Administrative Custody Procedures.” Issues other than specified above must be
addressed through the Inmate Grievance System.

8. The inmate must submit a grievance to the Facility Grievance Coordinator/designee,
usually the Superintendent's Assistant, within 15 working days after the event upon which
the claim is based.

9. A grievance must be filed with the Facility Grievance Coordinator/designee at the facility
where the grievance event occurred.

10. The inmate must sign and date the grievance with his/her commitment name and number
only, without reference to the UCC, aliases, etc.

11. The text of the grievance must be legible, understandable, and presented in a courteous
manner. The inmate must include a statement of the facts relevant to the claim.

a. The statement of facts shall include the date, approximate time, and location of the
event(s) that gave rise to the grievance.

b. The inmate shall identify individuals directly involved in the event(s).

c. The inmate shall specifically state any claims he/she wishes to make concerning
violations of Department directives, regulations, court orders, or other law.

d. Ifthe inmate desires compensation or other legal relief normally available from a
court, the inmate must request the specific relief sought in his/her initial grievance.

1-2
Issued: 1/26/2016
Effective: 2/16/2016
Case 3:20-cv-00180-MEM-DB Document 19-1 Filed 07/08/20 Page 6 of 35

DC-ADM 804, Inmate Grievance System Procedures Manual
Section 1— Grievances & Initial Review
SSS a a ee
12. The statement of facts must not exceed two pages and must be handwritten or typed on
writing paper (one DC-804, Part 1 and one one-sided 8 %” x 11” page).

 

13. An inmate who has been personally affected by a Department and/or facility action or
policy will be permitted to submit a grievance.

14. Any grievance based on separate events must be presented separately, unless it is
necessary to combine the issues to support the claim.

15. Any grievance issue that has been or is currently being addressed will not be re-
addressed in a subsequent grievance. Any concern disputing previous grievances, initial
review responses, appeal decisions, or actions of staff members who rendered those
decisions should be addressed through the appeal process outlined in Section 2 of this
procedures manual.

16. Each grievance must be presented individually. A grievance submitted by one inmate for
another inmate or a group of inmates is prohibited and will not be processed.

17. An inmate filing a grievance related to a claim of missing property must provide
documentation such as a DC-153A, Personal Property Inventory Sheet; DC-154A,
Confiscated Items Receipt; or a Commissary/Outside Purchase Form for evidence or
proof that the property items were once in his/her possession. Failure to do so may result
in the rejection of the grievance.

18. A grievance related to a publication/photograph denial must include a copy of the
Notice of Incoming Publication Form in accordance with Department policy DC-
ADM 803, “Inmate Mail and Incoming Publications.”

19. An inmate filing a grievance contesting the accuracy of the Notification of Deductions
Memo and/or the Notification of Amended Deductions Memo of Department policy
DC-ADM 005, “Collection of Inmate Debts,” must provide valid, official court
documentation proving that:

a. the financial obligations have previously been paid:

b. the information submitted on the official court documents by the Clerk of Courts was
incorrect;

c. for a sentencing occurring prior to December 26, 2010, the sentencing judge did not
impose court costs;

d. for a sentencing occurring on or after December 26, 2010, the sentencing judge
specifically waived court costs:

e. in the case of an obligation for restitution, reparation, fines, or penalties, the
sentencing court did not specifically order you to pay such obligation regardless of the
date of sentence;

1-3

Issued: 1/26/2016
Effective: 2/16/2016
Case 3:20-cv-00180-MEM-DB Document 19-1 Filed 07/08/20 Page 7 of 35

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 1 — Grievances & Initial Review
ESS SSS Se a a aa a ay

 

20.

21.

22,

23.

24.

25.

f. amore recent court order removed or postponed the financial obligations;
g. the financial obligations are not currently due under the terms of the court order:

h. the Crime Victim Compensation/Victim’s Services Fee was not computed in
accordance with law;

i. the court costs are related to an adjudication of delinquency, and you have attained
the age of 21. If you are not yet 21, and are paying these fees, you should notify the
Business Office on your 21* birthday; or

j. you do not owe the financial obligations for any other reason.

NOTE: Failure to provide any of the above with your grievance may result in rejection
of your grievance.

If a grievance is rejected, the grievance may be re-submitted, using the same grievance
number, within five working days of the rejection notice date. A rejected grievance may
only be re-submitted one time.

An inmate may appeal the rejected grievance to the Facility Manager in accordance
with Section 2 of this procedures manual.

In a case involving personal property, the inmate must clearly notify the Facility Manager
or Facility Grievance Coordinator/designee to retain the property pending completion of
the grievance process, including any appeal. This notification can be made within the
initial grievance.

For cases regarding confiscated contraband, destruction of the property shall only
occur after the appeal process has been exhausted.

No inmate shall be punished, retaliated against, or otherwise harmed for use of the
grievance system.

At any point in the grievance process, the inmate may withdraw the grievance.

a. To withdraw a grievance, an inmate must use and sign the Grievance Withdrawal
Form (Attachment 1-B), identify the grievance to be withdrawn by number, the
reason why the grievance was withdrawn, and forward the form to the Facility
Grievance Coordinator/designee.

b. The Facility Grievance Coordinator/designee will forward a copy of the Grievance
Withdrawal Form to the inmate’s counselor.

 

74-4281

1-4

Issued: 1/26/2016
Effective: 2/16/2016
Case 3:20-cv-00180-MEM-DB Document 19-1 Filed 07/08/20 Page 8 of 35

DC-ADM 804, Inmate Grievance System Procedures Manual
Section 1 — Grievances & Initial Review
EEE SS a a a
c. The inmate's counselor will meet with the inmate to verify that the grievance was
resolved and that the withdrawal was appropriate.

 

d. The counselor will sign the Grievance Withdrawal Form and forward it to the Facility
Grievance Coordinator/designee.

e. Once a grievance is withdrawn, the inmate cannot then proceed to appeal to either
the Facility Manager or Final Review.

26. Any document(s) attached in support of a grievance becomes part of the official record
and will not be returned. The inmate should make copies of the supporting documents
prior to submitting to the Facility Grievance Coordinator/designee for use in any
subsequent appeals. If copies are needed, the procedures outlined in Department policy
DC-ADM 003, “Release of Information” must be followed.

27. A grievance cannot be filed after parole or release from incarceration.

28. An inmate transferred to a county facility or other state must use the grievance system at
that facility regarding any issue that arises at that facility.

B. Where to Place a Grievance
1. Each Facility Manager/designee shall ensure that a fixed lock-box designated for inmate
grievances is on each general population housing unit, all Level 5 Housing Units,

Specialized Housing Units, and Inmate Dining Halls.

2. Each lock-box shall be clearly labeled “grievances” and the inmate shall be
permitted to place grievances in these lock-boxes.

3. General Population Housing Units

The Facility Grievance Coordinator/designee will be responsible for the key and retrieval
of the lock-box contents each work day.

4. Level 5 Housing Units and/or Specialized Housing Units

a. The lock-box shall be placed in a location easily accessible to an inmate being
escorted to an individual exercise unit and/or shower.

b. If an inmate chooses not to go to an individual exercise unit and/or shower, he/she
may have a staff member place the grievance in the lock-box.

c. The Facility Grievance Coordinator is responsible for the key and retrieval of the lock-
box contents each work day.

5. Inmate Dining Halls

1-5
Issued: 1/26/2016
Effective: 2/16/2016
Case 3:20-cv-00180-MEM-DB Document 19-1 Filed 07/08/20 Page 9 of 35

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 1 — Grievances & Initial Review
__———————_—_——— eee

a. This lock-box is for inmates to place their inmate grievances in which the Facility
Grievance Coordinator is the only staff member to collect these grievance forms.

 

b. The Facility Grievance Coordinator is responsible for the key and the retrieval of the
contents of the lock-box each work day.

C. Initial Review

1. The Facility Grievance Coordinator/designee shall assign a grievance tracking number to
every grievance (even a rejected grievance) upon receipt and enter every grievance into
the Automated Inmate Grievance Tracking System.

a. The Facility Grievance Coordinator/designee shall enter the date the grievance was
received, a summary or description of the grievance subject matter, and the category.

b. The Facility Grievance Coordinator/designee may combine multiple grievances from
the same inmate that relate to the same subject.

2. Atime extension for filing a grievance will be considered on a case-by-case basis. The
inmate must notify the Facility Grievance Coordinator/designee of the reason for the
delay. The Facility Grievance Coordinator/designee will consider the reason given and
also consider if the delay was caused by:

a. atemporary transfer from the facility where the grievance should have been filed:

b. a permanent transfer to another facility from the facility where the grievance should
have been filed:

c. Authorized Temporary Absence (ATA) for an extended period:
d. another delay with mail delivery; or
e. any other reason the Facility Grievance Coordinator/designee deems appropriate.

NOTE: If it is determined that a delay was caused by a circumstance listed above, a
reasonable extension of time for filing shall be permitted.

3. Ifthe Facility Grievance Coordinator/designee determines that the grievance is properly
submitted according to this procedures manual, the Facility Grievance
Coordinator/designee will designate a staff member to serve as the Grievance Officer for
that grievance. The staff member who serves as the Grievance Officer shall not be
directly involved in or named as the subject of the grievance in Section A and/or B of
the DC-804, Part 1.

NOTE: The PINK copy of the DC-804, Part 1 form will be returned to the inmate
acknowledging acceptance of the grievance.

1-6
Issued: 1/26/2016
Effective: 2/16/2016
Case 3:20-cv-00180-MEM-DB Document 19-1 Filed 07/08/20 Page 10 of 35

DC-ADM 804, Inmate Grievance System Procedures Manual
Section 1 — Grievances & Initial Review
en agg...
4. If the Facility Grievance Coordinator/designee determines that the grievance is not
properly submitted according to this procedures manual, it shall be rejected and returned
to the inmate with a Grievance Rejection Form (Attachment 1-C) enumerating the
reason(s) the grievance was rejected.

 

a. When rejected, the entire grievance packet will be returned to the inmate along with
any exhibits. The Facility Grievance Coordinator/designee will retain one photocopy of
the grievance and any exhibits.

b. When the grievance is in regards to Department policy DC-ADM 008, the Facility
Grievance Coordinator/designee shall do the following:

(1) immediately forward a copy of the grievance to the Security Office to be
investigated in accordance with Department policy DC-ADM 008 as well as to
the PREA Compliance Manager; and

(2) the rejection notice to the inmate shall state: “Sexual abuse is taken seriously by
the Department of Corrections. Any allegations of a sexual nature
(abuse/harassment) against a staff member or inmate-on-inmate sexual abuse
must be investigated to make sure that inmates are safe in this facility. This
grievance is being forwarded to the Security Office and the PREA Compliance
Manager for initiation of an investigation.”

5. The Grievance Officer shall:

a. submit his/her proposed response to the Facility Grievance Coordinator/designee
prior to distribution to the inmate;

b. the response shall be typed on the Initial Review Response Form (Attachment 1-
D);

c. the response shall include a brief rationale summarizing the conclusion and any
action taken or recommended to resolve every issue raised as well as any requested
relief;

d. if a policy is being cited within the initial review response, the specific policy number,
section, etc., must be included:

e. the response must include one of the following dispositions: Uphold Inmate,
Grievance Denied or Uphold in Part/Deny in Part;

f. if the grievance is deemed frivolous, the response must include a statement setting
forth the reason(s);

g. the response shall be provided to the inmate within 15 working days from the date the
grievance was entered into the Automated Inmate Grievance Tracking System; and

1-7
Issued: 1/26/2016
Effective: 2/16/2016
Case 3:20-cv-00180-MEM-DB Document 19-1 Filed 07/08/20 Page 11 of 35

DC-ADM 804, Inmate Grievance System Procedures Manual
Section 1 — Grievances & Initial Review
EH _———E———— a a ee
h. an extension of ten additional working days may be requested from the Facility
Grievance Coordinator/designee if the investigation of the grievance is ongoing.

6. The Facility Grievance Coordinator/designee shall:

a. review the proposed response from the Grievance Officer for consistency with policy
and procedures:

b. if further review is required, the response will be returned to the Grievance Officer:

c. if the proposed response is approved, the Facility Grievance Coordinator/designee
shall initial the response and return it to the Grievance Officer for distribution to the
inmate;

d. once the Grievance Officer’s response is complete, the date of the response and a
summary of the Grievance Officer's decision should be entered into the Automated
Inmate Grievance Tracking System; and

e. if an extension is granted to the Grievance Officer, the extension must be entered
into the Automated Inmate Grievance Tracking System and the inmate must be
notified in writing using the Extension Form (Attachment 1-E).

7. Agrievance filed against Parole and/or Central Office staff should not be rejected, except
for non-policy compliant reasons. If necessary, Parole and/or Central Office staff can be
contacted by the facility to supply information needed for the Grievance Officer to provide
a complete response. It should be noted that there may be circumstances in which facility
staff cannot address a parole issue. If this occurs, the Grievance Officer should provide a
response to the inmate which includes an address and/or contact person from Parole to
whom the inmate can direct their issue and/or concern.

D. Allegation of Abuse Grievances

1. This section does not apply to allegations of a sexual nature (abuse/harassment) against
a staff member and/or inmate-on-inmate sexual abuse. These allegations will be handled
in accordance with Subsection A.6. above and Department policy DC-ADM 008.

2. Agrievance dealing with allegations of abuse shall be handled in accordance with
Department policy DC-ADM 001, “Inmate Abuse.”

3. This may extend the time for responding to the grievance, but will not alter the inmate’s
ability to appeal upon his/her receipt of the initial review response.

4. When a grievance is related to an allegation of abuse, the Facility Grievance
Coordinator/designee will issue an Extension Notice to the inmate by checking the box
“Notice of Investigation” on the Extension Form.

1-8
Issued: 1/26/2016
Effective: 2/16/2016
Case 3:20-cv-00180-MEM-DB Document 19-1 Filed 07/08/20 Page 12 of 35

DC-ADM 804, Inmate Grievance System Procedures Manual
Section 1 — Grievances & Initial Review

 

== ——_—_——— SS SSS SS SS a a a a

 

5. The initial review response will be completed by the assigned Grievance Officer after the
results from the Office of Special Investigations and Intelligence (OSII) are received.

6. If a grievance dealing with allegations of abuse is rejected, the Facility Grievance
Coordinator/designee shall:

a. immediately forward a copy of the grievance to the Security Office to be investigated
in accordance with Department policy DC-ADM 001: and

b. the rejection notice to the inmate shall include a statement informing the inmate that
his/her grievance was forwarded to the Security Office for investigation in accordance
with Department policy DC-ADM 001.

E. Access to Grievances for Special Populations

1. Pursuant to Department policy DC-ADM 006, “Reasonable Accommodations for
Inmates with Disabilities,” the Department shall ensure that inmates with disabilities
have an equal opportunity to use the grievance system.

2. Written materials will either be delivered in alternative formats that accommodate the
inmate's disability or the information will be delivered through alternative methods, such
as reading it to the inmate or communicating through an interpreter, which ensure the
understanding of the grievance process and material.

3. The Facility Grievance Coordinator/designee will ensure that only staff members, not
involved in the grievance, are providing translation for inmates. If a multi-lingual staff
member is not available, then a current contracted translation service must be
utilized.

4. Timeline extensions shall be granted in order to secure these services.

1-9
Issued: 1/26/2016
Effective: 2/16/2016
Case 3:20-cv-00180-MEM-DB Document 19-1 Filed 07/08/20 Page 13 of 35

 

DC-804 COMMONWEALTH OF PENNSYLVANIA FOR OFFICIAL USE
Part 1 DEPARTMENT OF CORRECTIONS

 

 

GRIEVANCE NUMBER

 

OFFICIAL INMATE GRIEVANCE

 

 

 

 

 

 

TO: FACILITY GRIEVANCE COORDINATOR FACILITY: DATE:
FROM: (INMATE NAME & NUMBER) SIGNATURE OF INMATE:
WORK ASSIGNMENT: HOUSING ASSIGNMENT:
INSTRUCTIONS:

1. Refer to the DC-ADM 804 for procedures on the inmate grievance system.

2. State your grievance in Block A in a brief and understandable manner.

3. List in Block B any actions you may have taken to resolve this matter. Be sure to include the identity of
staff members you have contacted.

 

A. Provide a brief, clear statement of your grievance. Additional paper may be used, maximum two
pages (one DC-804 form and one one-sided 8 %" x 11” page). State all relief that you are seeking.

 

 

B. List actions taken and staff you have contacted, before submitting this grievance.

 

Your grievance has been received and will be processed in accordance with DC-ADM 804.

 

 

Signature of Facility Grievance Coordinator Date

WHITE Facility Grievance Coordinator Copy CANARY File Copy PINK Action Return Copy
GOLDEN ROD Inmate Copy

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 71 — Grievances & Initial Review Attachment 1-A
Issued: 1/26/2016
Effective: 2/16/2016

 
Case 3:20-cv-00180-MEM-DB Document 19-1 Filed 07/08/20 Page 14 of 35
GRIEVANCE WITHDRAWAL
(Facility)
(Address)

This serves to acknowledge receipt of recent communication indicating your desire to withdraw
the grievance noted below. In accordance with the provisions of DC-ADM 804, “Inmate
Grievance System,” the Facility Grievance Coordinator will withdraw this grievance in response
to your request.

Inmate Name: Inmate Number:

Facility: Date:

Grievance:

Withdrawal

Inmate’s Signature: Grievance Officer's
Signature:

Grievance Officer’s
Title:
Date:

Counselor’s Name:
Withdraw Verified: |O Yes

LI] No
Comments:

 

cc: Facility Grievance Coordinator
Grievance Officer
DC-15
File

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 1 — Grievances & Initial Review Attachment 1-B
Issued: 1/26/2016
Effective: 2/16/2016
Case 3:20-cv-00180-MEM-DB Document 19-1 Filed 07/08/20 Page 15 of 35

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 2— Appeals
SSS Sa a a a a

Section 2 — Appeals

 

A. Appeal to Facility Manager
1. Inmate Responsibilities

a. An inmate may appeal an initial review response/rejection to the Facility Manager in
writing, within 15 working days from the date of the initial review response/rejection.

b. The initial review response/rejection from the Facility Grievance Coordinator/designee
must be received by the inmate before any appeal to the Facility Manager can be
sought.

c. Only an issue that was raised for initial review, determination of frivolousness, and/or
rejection may be appealed. An issue raised for Initial review and determination of
frivolousness must be raised for appeal at the same time.

d. Each appeal must:

(1) be clearly labeled as an appeal at the top of the document;

(2) include the grievance number at the top of the document;

(3) be legible, understandable, and presented in a courteous manner:

(4) not exceed two pages (two one-sided or one double-sided 8 %” x 11” page);

(5) contain reason(s) for appealing the initial review response/rejection:

(6) be handwritten or typed on writing paper or submitted on the Inmate Appeal to
the Facility Manager Form (Attachment 2-A);

(7) ifthe inmate is appealing a determination of frivolousness, he/she must clearly
indicate that he/she is appealing that determination; and

(8) only one appeal of any initial review response/rejection is permitted.
e. Failure to comply may result in the appeal being dismissed.

f. Any document(s) attached in support of a grievance appeal, including the appeal
itself, becomes part of the official record and will not be returned. The inmate should
make copies of the appeal, and supporting documents, including any facility
documents, prior to submission to the Facility Manager for any subsequent appeals.

2-1
Issued: 1/26/2016
Effective: 2/16/2016
Case 3:20-cv-00180-MEM-DB Document 19-1 Filed 07/08/20 Page 16 of 35

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 2— Appeals
a

2. Staff Responsibilities

 

a. The appeal must be addressed by the Facility Manager/designee. The Grievance
Officer, and/or a staff member involved in or named as the subject of the
grievance may not be designated to address the appeal.

b. The Facility Manager/designee will determine whether the appeal is in accordance
with this procedures manual. If the appeal is determined to be in accordance with
these procedures, the Facility Grievance Coordinator/designee will enter the date the
appeal was received into the Automated Inmate Grievance Tracking System.

c. Atime extension for filing an appeal will be considered on a case by case basis. The
inmate must notify the Facility Manager of the reason for the delay. The Facility
Manager/designee will consider the reason given and also consider if the delay was
caused by:

(1) atemporary transfer from the facility where the grievance should have been
filed:

(2) a permanent transfer to another facility from the facility where the grievance
should have been filed:

(3) Authorized Temporary Absence (ATA) for an extended period:
(4) another delay with mail delivery; and
(5) any other reason the Facility Manager/designee deems appropriate.

NOTE: If it is determined that a delay was caused by a circumstance listed above, a
reasonable extension of time for filing shall be permitted.

d. The Facility Manager/designee shall:

(1) notify the inmate using the Facility Manager’s Appeal Response (Attachment
2-B) of his/her decision within 15 working days of receiving the appeal;

(2) one of the following dispositions must appear on the appeal response: Uphold
Response, Uphold Inmate, Dismiss/Dismiss Untimely or Uphold in Part/Deny in
Part;

(3) a brief statement of the reason(s) for the decision must be included. All appeal
points raised by the inmate shall be addressed including the determination of
frivolousness of appealed:

(4) the Facility Manager/designee may authorize an extension of up to ten additional
working days if the investigation of the appeal is ongoing. If an extension is

2-2
Issued: 1/26/2016
Effective: 2/16/2016
Case 3:20-cv-00180-MEM-DB Document 19-1 Filed 07/08/20 Page 17 of 35

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 2 — Appeals

SSS SS a a a a
necessary, the inmate shall be advised in writing using the Extension Form
(Attachment 1-E); and

 

(5) alternatively, the Facility Manager/designee may remand the initial review
response/rejection to the Grievance Officer for further investigation and/or
reconsideration.

e. Remand

(1) When the Facility Manager/designee remands a grievance, notification of the
remanded grievance will be provided to the Grievance Officer on the Remand
Grievance — Notice to Grievance Officer (Attachment 2-C).

(2) Notification of the remanded grievance will also be provided to the inmate on the
Remand Grievance — Notice to Inmate (Attachment 2-D).

(3) The Grievance Officer shall respond to the inmate within 15 working days.

(4) The revised response shall be returned to the Facility Manager/designee for
review prior to sending it to the inmate.

(5) The inmate may again appeal to the Facility Manager within 15 working days
from the date of the revised initial review response.

(6) The determination to remand the initial review response/rejection may not be
appealed or made the subject of a new grievance.

f. The Facility Grievance Coordinator/designee shall enter the date and a summary of
the Facility Manager/designee’s decision into the Automated Inmate Grievance
Tracking System.

g. Personal property related to a grievance shall not be disposed of if the inmate notifies
the Facility Manager/designee or Facility Grievance Coordinator/designee to retain
the property as required in Section 1 of this procedures manual. If notification is
given, the property related to the grievance shall be placed in a safe location until final
disposition is made by the Secretary's Office of Inmate Grievances and Appeals
(SOIGA). The inmate will have 20 working days from the date the final SOIGA
decision is received to notify the Facility Grievance Coordinator/designee in writing
with his/her signature that he/she intends to file a court action relating to the
confiscated property. The subject property will be labeled to indicate that it is being
held pending possible further legal action and will note the expiration date of the 20
working days. If no notice in writing signed by the inmate is given to the Facility
Grievance Coordinator/designee by the end of the 20 working days, the inmate will be
told to decide whether the property is to be shipped or destroyed. When the final court
proceeding is concluded, the inmate shall, within 20 working days, notify the Facility
Grievance Coordinator/designee in writing that the lawsuit is concluded and whether
the property is to be shipped or destroyed. Any refusal or failure to select an option

2-3

Issued: 1/26/2016
Effective: 2/16/2016
Case 3:20-cv-00180-MEM-DB Document 19-1 Filed 07/08/20 Page 18 of 35

DC-ADM 804, Inmate Grievance System Procedures Manual
Section 2-— Appeals

 

ss SSS SS SSS SS SSS SS a a ey

will be documented by the Property Officer and will result in the property being
destroyed. If the option to have the property shipped is chosen, the property will be
shipped at the inmate’s expense. An inmate's failure to communicate the final court
disposition to the Facility Grievance Coordinator/designee within 20 working days may
result in the property being destroyed with no notice to the inmate.

B. Appeal to Final Review

1. Inmate Responsibilities

a. The decision from the appeal to the Facility Manager/designee must be received by
the inmate before an appeal to Final Review can be sought.

b. Any inmate who is dissatisfied with the disposition of an appeal from the Facility
Manager/designee may submit an Inmate Appeal to Final Review (Attachment 2-E)
within 15 working days from the date of the Facility Manager/designee’s decision.
Only issues raised in the initial grievance and/or appealed to the Facility Manager
may be appealed to Final Review.

c. Atime extension for filing a grievance appeal to final review will be considered on a
case by case basis. The inmate must notify the Chief Grievance Officer of the reason
for the delay. The Chief Grievance Officer/designee will consider the reason given
and also consider if the delay was caused by:

(1) atemporary transfer from the facility where the grievance should have been
filed;

(2) apermanent transfer to another facility from the facility where the grievance
should have been filed;

(3) ATA for an extended period:
(4) another delay with mail delivery; or
(5) any other reason the Chief Grievance Officer/designee deems appropriate.

NOTE: If it is determined that a delay was caused by a circumstance listed above, a
reasonable extension of time for filing shall be permitted.

d. An appeal to Final Review will not be permitted until the inmate has complied with all
procedures established for Initial Review in accordance with Section 1 of this
procedures manual and for Appeal to the Facility Manager in accordance with
Subsection A. above.

e. Each appeal must:

(1) be clearly labeled as an appeal at the top of the document:

2-4
Issued: 1/26/2016
Effective: 2/16/2016
Case 3:20-cv-00180-MEM-DB Document 19-1 Filed 07/08/20 Page 19 of 35

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 2— Appeals
_— ee EEE eee

(2) include the grievance number at the top of the document;

 

(3) be legible, understandable, and presented in a courteous manner:
(4) not exceed two pages (two one-sided or one double-sided 8 1%” x 11”page):
(5) contain reason(s) for appealing the Facility Manager/designee’s decision:

(6) be handwritten or typed on writing paper or submitted on the Inmate Appeal to
Final Review;

(7) if the inmate is appealing a determination of frivolousness, he/she must clearly
indicate that he/she is appealing that determination;

(8) only one grievance may be appealed on a piece of paper unless combined by
the Facility Manager/designee; and

(9) only one appeal of any Facility Manager/designee’s response is permitted.
f. Failure to comply may result in the appeal being dismissed.

g. An inmate filing an appeal related to a claim of missing property must provide
documentation such as a DC-153A, Personal Property Inventory Sheet; DC-154A,
Confiscated Items Receipt; or a Commissary/Outside Purchase Form for
evidence or proof that property items were once in his/her possession. Failure to do
so may result in dismissal of the appeal.

h. An inmate filing a grievance contesting the accuracy of the Notification of Deductions
Memo and/or the Notification of Amended Deductions Memo in accordance with
Department policy DC-ADM 005, “Collection of Inmate Debts,” must provide valid,
official court documentation proving that:

(1) the financial obligations have previously been paid;

(2) the information submitted on the official court documents by the Clerk of Courts
was incorrect;

(3) for a sentencing occurring prior to December 26, 2010, the sentencing judge did
not impose court costs;

(4) for a sentencing occurring on or after December 26, 2010, the sentencing judge
specifically waived court costs;

(5) in the case of an obligation for restitution, reparation, fines or penalties, the
sentencing court did not specifically order you to pay such obligation regardless
of the date of sentence;

2-5
Issued: 1/26/2016
Effective: 2/16/2016
Case 3:20-cv-00180-MEM-DB Document 19-1 Filed 07/08/20 Page 20 of 35

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 2-— Appeals

 

 

 

j.

(6) amore recent court order removed or postponed the financial obligations;
(7) the financial obligations are not currently due under the terms of the court order:

(8) the Crime Victim Compensation/Victim’s Services Fee was not computed in
accordance with law;

(9) the court costs are related to an adjudication of delinquency, and you have
attained the age of 21. If you are not yet 21, and are paying these fees, you
should notify the business office on your 21* birthday; or

(10) you do not owe the financial obligations for any other reason.

NOTE: Failure to provide any of the above with your grievance may result in your
appeal being dismissed.

Every appeal to Final Review must be addressed to the following:

Chief, Secretary’s Office of Inmate Grievances and Appeals

Department of Corrections

1920 Technology Parkway

Mechanicsburg, PA 17050

Failure to properly address the appeal will delay the process.

An inmate appealing a grievance to final review is responsible for providing the

SOIGA with all required documentation relevant to the appeal. A proper appeal to final
review must include:

(1) a legible copy of the Initial Grievance;

(2) acopy of the initial review response/rejection and/or remanded initial review
response/rejection;

(3) a legible copy of the Inmate Appeal to the Facility Manager;

(4) acopy of the Facility Manager/designee’s decision and/or remanded Facility
Manager/designee’s decision;

(5) awritten appeal to the SOIGA;

(6) failure to provide any of the documentation noted above may result in the appeal
being dismissed; and

(7) the copies of the initial review response/rejection and the Facility
Manager/designee’s decision cannot be handwritten.

2-6

Issued: 1/26/2016
Effective: 2/16/2016
Case 3:20-cv-00180-MEM-DB Document 19-1 Filed 07/08/20 Page 21 of 35

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 2 — Appeals

eee aaa...

k. An indigent inmate as defined in Department policy DC-ADM 803, “Inmate Mail and

Incoming Publications,” will be afforded copy service and legal postage up to a
maximum of $10.00 per month and all money received in the inmate’s account shall
be used to pay for the cost of the copies and legal postage. A non-indigent inmate will
incur copying charges in accordance with Department policy 3.1.1, “Fiscal
Administration.”

 

|. Any documentation submitted in support of the appeal to final review will become part
of the official record and will not be returned. The inmate should make copies of
supporting documents, including facility documents, prior to submission to final
review.

2. Staff Responsibilities
a. The SOIGA will ensure that:

(1) an appeal to final review is responded to within 30 working days of receipt unless
otherwise extended and/or referred:

(2) an appeal and response are properly maintained in the Automated Inmate
Grievance Tracking System; and

(3) the Chief of SOIGA may authorize an extension of up to ten additional working
days if the investigation of the appeal is ongoing. If an extension is necessary,
the inmate shall be advised in writing using the Extension Form (Attachment 1-
E).

b. Upon request, the Facility Manager/designee will forward to the SOIGA a copy of any
formal investigation related to a grievance.

c. The SOIGA will review the DC-804, Part 1, the initial review response/rejection, the
Inmate Appeal to the Facility Manager, the Facility Manager/designee’s response,
any investigative report(s), any attached exhibits and the Appeal to Final Review.

d. Upon completion of the review, SOIGA will respond directly to the inmate in all cases
using the Final Appeal Decision (Attachment 2-F) or the Final Appeal Decision
Dismissal (Attachment 2-G). If the inmate is released/paroled, he/she must provide
a forwarding address to SOIGA. SOIGA will forward the final review response to the
address provided or, if no address is provided, to the last address of record for the
inmate.

e. SOIGA will issue a decision with one of the following dispositions: Uphold Response,
Uphold Inmate, Dismiss, or Uphold in Part/Deny in Part.

(1) The Chief/designee, SOIGA, shall notify the inmate and the Facility Manager of
the decision and rationale.

2-7
Issued: 1/26/2016
Effective: 2/16/2016
Case 3:20-cv-00180-MEM-DB Document 19-1 Filed 07/08/20 Page 22 of 35

DC-ADM 804, Inmate Grievance System Procedures Manual
Section 2— Appeals

SSE SS SS aaa a ee ey

 

(2)

(4)

If the decision consists of amending or remanding the grievance response, or if
the decision is to uphold the inmate or uphold the inmate in part, the appropriate
Regional Deputy Secretary shall also be notified.

In any instance where a determination of frivolousness is overturned, the Facility
Grievance Coordinator shall also be notified.

Alternatively, the Chief Grievance Officer/designee may remand the grievance to
the Facility Manager for further investigation/reconsideration and/or may
review/refer an appeal with/to a different bureau.

f. Referrals

(1)

(4)

When an appeal is referred to a bureau for review (health care issues with the
Bureau of Health Care Services (BHCS), education issues with the Bureau of
Correction Education (BCE), etc.) notification of the referral will be provided to
the appropriate bureau on the Grievance Referral (Request to Bureau/Office)
(Attachment 2-H).

Notification of the referred grievance will be provided to the inmate on the
Grievance Referral (Notice to Inmate) (Attachment 2-l).

This review/referral may result in an extension to the time for issuing a final
review response to the inmate.

Once a response from the relevant bureau is received by the SOIGA, a final
review response will be issued to the inmate.

g. Remand

(1)

(5)

Issued: 1/26/2016
Effective: 2/16/2016

When an appeal is remanded to the facility for further review notification of the
remanded grievance will be provided to the Facility Manager/designee on the
Remand Grievance (Notice to Facility Manager) (Attachment 2-J).

Notification of the remanded grievance will also be provided to the inmate on the
Remand Grievance (Notice to Inmate) (Attachment 2-K).

Once the investigation is completed, the Facility Manager/designee will provide a
revised response to the inmate, with a copy to the Chief of SOIGA, within 15
working days.

If the inmate is dissatisfied with the revised response, he/she may appeal to final
review again within 15 working days of the date of the revised response.

Once an appeal to a remanded grievance is received at final review, the
SOIGA will have 30 working days in which to complete a response.

2-8
Case 3:20-cv-00180-MEM-DB Document 19-1 Filed 07/08/20 Page 23 of 35

DC-ADM 804, Inmate Grievance System Procedures Manual
Section 2 — Appeals

 

SSS SS SSS aa

 

(6) The determination to remand the grievance may not be made the subject of a
new grievance.

h. The Chief, SOIGA, in consultation with the Secretary, shall take any action deemed
necessary to ensure the integrity of this policy. This includes, but is not limited to:

(1) prohibiting the transfer of an inmate until the grievance procedure has been
completed, including the appeal process; and

(2) lifting a previously imposed grievance restriction.

i. The Chief, SOlGA/designee shall notify the Facility Manager in those cases where the
suspension of an inmate's transfer is being considered pending the disposition of the
appeal process.

j. If an inmate who has filed a grievance is transferred, paroled, or released prior to the
appeal process being completed, the inmate may continue to pursue the grievance or
appeal by notifying the Facility Manager of the facility where the grievance was
originally filed. Adjustments shall be made to the various time limitations in order to
allow for review.

C. Appeal of Publication or Photograph Denial

1. As set forth in Department policy DC-ADM 803, an inmate may appeal the denial of
a publication/photograph by filing a grievance under the provisions of this
procedures manual.

2. In order to appeal the Incoming Publication Review Committee’s (IPRC) denial of a
publication/photograph, the inmate must:

a. address his/her publication/photograph appeal to the Facility Manager on a DC-
804, Part 1 within 15 working days from the date of the Notice of Incoming
Publication Denial; and

b. include a copy of the Notice of Incoming Publication Denial Form in accordance
with Department policy DC-ADM 803, disapproving the publication/photograph.

3. Publication/Photograph Appeal at the Initial Level/Staff Responsibilities
a. When an inmate files an appeal to the denial of a publication/photograph, the
Facility Grievance Coordinator/designee shall assign a grievance tracking

number to the publication/photograph appeal.

b. The Facility Manager/designee shall:

2-9
Issued: 1/26/2016
Effective: 2/16/2016
Case 3:20-cv-00180-MEM-DB Document 19-1 Filed 07/08/20 Page 24 of 35

DC-ADM 804, Inmate Grievance System Procedures Manual
Section 2— Appeals
_<S__SSSSSSSSS SS SSS arm a a ey
(1) review the publication/photograph appeal in addition to the Notice of
Incoming Publication Denial Form and the publication/photograph and
complete a response within 15 working days of receiving the appeal; and

 

(2) include the grievance tracking number and the name of the

publication/photograph (or other description) in his/her response to the
inmate.

4. Publication/Photograph Appeal to SOIGA

a. An inmate appealing a publication/photograph disapproval to Final Review is
responsible for providing SOIGA with all required documentation relevant to the
appeal. A proper publication/photograph appeal to Final Review must include a
copy of the Notice of Incoming Publication Denial Form, appeal to the Facility
Manager, the Facility Manager/designee’s decision, and a written appeal to Final
Review.

b. Failure to provide the proper documentation may result in the final appeal being
dismissed.

c. SOIGA will refer the grievance appeal challenging the denial of a publication for
content reasons to the Office of Policy, Grants, and Legislative Affairs for
review.

D. State Intermediate Punishment (SIP) Appeals

1. ASIP participant may appeal an expulsion from the SIP program by filing a grievance to
the Facility Grievance Coordinator of the facility housing the inmate within ten days of the
date of the expulsion letter. The Facility Grievance Coordinator/designee will assign the
grievance a number and email it to “CR, SIP Appeals/Grievance’” for review and response
in accordance with 37 Pa. Code §97.116.

2. The grievance must be legible and the statement of facts may not exceed two pages.

3. A participant is responsible for including all required documentation with the grievance.
Failure to provide relevant documentation may result in the grievance being dismissed.

4. A participant who is indigent as defined in Department policy DC-ADM 803, will be
afforded copy service and legal postage up to a maximum of $10.00 per month and all
money received in the inmate’s account shall be used to pay for the cost of the copies
and legal postage. A non-indigent inmate will incur copying charges in accordance with
Department policy 3.1.1.

5. Any documentation submitted in support of a grievance will not be returned. The
participant should make a copy of any supporting documentation for submission with the
grievance.

2-10
Issued: 1/26/2016
Effective: 2/16/2016
Case 3:20-cv-00180-MEM-DB Document 19-1 Filed 07/08/20 Page 25 of 35

DC-ADM 804, Inmate Grievance System Procedures Manual
Section 2-— Appeals

 

= SSS SSS SS SS a

6. The Executive Deputy Secretary/designee may decide the grievance based upon the
documentation presented as well as other information contained within the Department's
files and may interview the inmate and any involved staff member or contractor employee
by means of videoconferencing if the Executive Deputy Secretary/designee in his/her
sole discretion, believes an interview will assist him/her in understanding and evaluating
the grievance.

7. In reviewing a grievance, the Executive Deputy Secretary/designee shall determine
whether the participant violated the conditions of his/her Drug Offender Treatment
Program (DOTP) or was meaningfully participating in the DOTP. The Executive Deputy
Secretary/designee may uphold or reverse the expulsion or take any other action that
could have been taken by the Chief of the Department’s Bureau of Treatment Services
(BTS), Treatment Division, with respect to the alleged conduct at issue.

E. Grievance Reports

1. SOIGA provides a detailed monthly report to Central Office’s administrative staff and
Facility Managers indicating grievances filed, related trends, and any noted concerns.
This report compares the previous year's grievance information to the current year’s
grievance information.

2. Central Office’s administrative staff review any noted concerns or elevated numbers with
the Facility Managers.

3. The Chief Grievance Officer meets with the Secretary, as necessary, to discuss any
noted concerns or elevated numbers.

2-11
Issued: 1/26/2016
Effective: 2/16/2016
Case 3:20-cv-00180-MEM-DB Document 19-1 Filed 07/08/20 Page 26 of 35

 

 

Scl
INMATE APPEAL TO FACILITY MANAGER
GRIEVANCE
Inmate Number NAME HOUSING UNIT DATE GRIEVANCE#

 

 

 

 

 

 

| received my initial response from the Grievance Office/Coordinator on
and have the following appeal issues.

 

Refer to DC-ADM 804, Grievance Appeal Procedures, for complete instructions.

Please provide a BRIEF (no longer than two pages) appeal statement.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INMATE SIGNATURE:

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 2— Appeals
Issued: 1/26/2016
Effective: 2/16/2016

 

Attachment 2-A
 

Case 3:20-cv-00180-MEM-DB Document 19-1 Filed 07/08/20 Page 27 of 35

GRIEVANCE

INMATE APPEAL TO FINAL REVIEW

 

INMATE NUMBER

 

NAME

FACILITY

 

 

DATE

GRIEVANCE#

 

 

| received my appeal from the Superintendent on

appeal issues.

and have the following

Refer to DC-ADM 804, Grievance Appeal Procedures, for complete instructions.
Appeals must relate to the issue presented in the initial grievance and 1° level appeal.

Please provide a BRIEF (no longer than two pages) appeal statement.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INMATE SIGNATURE:

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 2— Appeals
Issued: 1/26/2016
Effective: 2/16/2016

 

Attachment 2-E
Case 3:20-cv-00180-MEM-DB Document 19-1 Filed 07/08/20 Page 28 of 35

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 3 — Grievance Restriction or Grievance Restriction Extension
LSS SS SS SS SS a a a

 

Section 3 — Grievance Restriction or Grievance Restriction Extension
A. Grievance Restriction

1. An inmate who has filed five grievances within a 30-day period which have been
determined to be frivolous may be placed on grievance restriction.

a. The maximum length of the grievance restriction period is 90 days.

b. An inmate placed on grievance restriction shall be notified via the Grievance
Restriction Notice (Attachment 3-A).

c. Once an inmate is placed on grievance restriction, he/she may file no more than one
grievance each 15 working days.

d. The grievance restriction period begins on the date of the written notice to the inmate
of the grievance restriction.

e. The 15 working day period during which one grievance may be filed begins on the 1*
working day immediately following the date of the written notice to the inmate of the
grievance restriction.

2. The frivolous grievances used to place an inmate on grievance restriction must be within
a 30-day period from when the inmate initially filed the frivolous grievances (date of the
first frivolous grievance received).

3. A grievance that was withdrawn after an initial review response has been distributed to
the inmate shall be considered for grievance restriction if deemed frivolous by the
Grievance Officer.

4. The Facility Grievance Coordinator shall provide the inmate with written notice of the
grievance restriction on the Grievance Restriction Notice and the reason(s) for it.

NOTE: A copy of the Grievance Restriction Notice shall be forwarded to the Regional
Deputy Secretary, the Facility Manager and the Secretary's Office of Inmate Grievances
and Appeals (SOIGA).

5. It is the inmate’s responsibility to determine which issues to grieve while on grievance
restriction.

6. An inmate will not be denied a DC-804, Part 1 due to being placed on grievance
restriction.

7. Aninmate may appeal a grievance restriction and/or a grievance restriction extension in
accordance with Subsections B. & C. below.

3-1
Issued: 4/27/2015
Effective: 5/1/2015
Case 3:20-cv-00180-MEM-DB Document 19-1 Filed 07/08/20 Page 29 of 35

DC-ADM 804, Inmate Grievance System Procedures Manual
Section 3 — Grievance Restriction or Grievance Restriction Extension

 

8.

10.

11.

12.

SEES a a ee

If the Facility Manager/designee determines during the grievance restriction review that
the inmate has not submitted five frivolous grievances, the inmate may be removed from
grievance restriction. The Regional Deputy Secretary and the SOIGA shall be notified
that the restriction was lifted.

A prior grievance that was rejected cannot be used towards the number of five frivolous
grievances when placing an inmate on grievance restriction. A grievance must be found
frivolous in order to be used toward placement on grievance restriction.

If an inmate files one or more frivolous grievances while on grievance restriction, the
Facility Manager may request an additional 30-day period of restriction through the
Regional Deputy Secretary. A copy of the request shall be forwarded to the SOIGA for
tracking purposes.

NOTE: An inmate placed on grievance restriction extension shall be notified via the
Grievance Restriction Extension Notice (Attachment 3-B) and he/she may file no
more than one grievance each 15 working days.

A grievance restriction or grievance restriction extension issued at one facility will be
continued if the inmate is transferred to another facility.

A grievance restriction/extension may be suspended if an inmate is sent on an
Authorized Temporary Absence (ATA)/Temporary Transfer (TT) for an extended
period of time.

B. Appeal to Facility Manager

1.

Inmate Responsibilities

a. An inmate may appeal a grievance restriction or grievance restriction extension, to the
Facility Manager in writing, within 15 working days from the date of the notice of a
grievance restriction or grievance restriction extension.

b. The Grievance Restriction Notice or Grievance Restriction Extension Notice
must be received by the inmate before any appeal to the Facility Manager can be
sought.

c. Only the placement on grievance restriction or grievance restriction extension can be
appealed.

d. Each appeal must be clearly labeled as an appeal at the top of the document. The
text of an appeal must be legible, understandable and presented in a courteous
manner. The statement of facts must not exceed two pages, must contain reason(s)
for the appeal and must be handwritten or typed on writing paper (two one-sided or
one double-sided 8 72” x 11” page), or may be submitted on the Appeal to the
Facility Manager Form (refer to Section 2 of this procedures manual).

3-2

Issued: 4/27/2015
Effective: 5/1/2015
Case 3:20-cv-00180-MEM-DB Document 19-1 Filed 07/08/20 Page 30 of 35

DC-ADM 804, Inmate Grievance System Procedures Manual
Section 3 — Grievance Restriction or Grievance Restriction Extension

 

 

2. Staff Responsibilities
a. The appeal must be addressed by the Facility Manager/designee.

b. A time extension for filing a grievance will be considered on a case-by-case basis.
The inmate must notify the Facility Grievance Coordinator of the delay. The Facility
Grievance Coordinator will consider the reason given and also consider if the delay
was caused by:

(1) a Temporary Transfer (TT) from the facility where the grievance should have
been filed;

(2) a permanent transfer to another facility from the facility where the grievance
should have been filed;

(3) ATA for an extended period;
(4) another delay with mail delivery; or
(5) any other reason the Facility Grievance Coordinator deems appropriate.

NOTE: If it is determined that a delay was caused by a circumstance listed
above, a reasonable extension of time for filing shall be permitted.

c. The Facility Manager/designee shall notify the inmate using the Facility Manager’s
Appeal Response (refer to Section 2 of this procedures manual) within 15 working
days of receiving the appeal.

(1) A brief statement of the reason(s) for the decision must be included.

(2) Alternatively, the Facility Manager/designee may overturn the grievance
restriction placement.

C. Appeal to Final Review

1. Inmate Responsibilities

a. The decision from the appeal to the Facility Manager must be received by the inmate
before an appeal to Final Review can be sought.

b. Any inmate who is dissatisfied with the disposition of an appeal from the Facility
Manager may submit an Inmate Appeal to Final Review Form (refer to Section 2 of
this procedures manual) within 15 working days from the date of the Facility
Manager/designee’s decision). Only issues related to the placement of grievance
restriction or grievance restriction extension may be appealed to Final Review.

3-3
Issued: 4/27/2015
Effective: 5/1/2015
Case 3:20-cv-00180-MEM-DB Document 19-1 Filed 07/08/20 Page 31 of 35

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 3 — Grievance Restriction or Grievance Restriction Extension
——— —— SSS SSS SSS SSS ep

 

 

c. A time extension for filing a grievance will be considered on a case-by-case basis.
The inmate must notify the Facility Grievance Coordinator of the reason for the delay.
The Facility Grievance Coordinator will consider the reason given and also consider if
the delay was caused by:

(1) atemporary transfer from the facility where the grievance should have been
filed;

(2) apermanent transfer to another facility from the facility where the grievance
should have been filed;

(3) ATA for an extended period; or
(4) another delay with mail delivery.

NOTE: If it is determined that a delay was caused by a circumstance listed
above, a reasonable extension of time for filing shall be permitted.

d. An appeal to Final Review will not be permitted until the inmate has complied with all
procedures established for grievance restriction or grievance restriction extension in
accordance with Subsections A. and B. above.

e. The text of an appeal to the SOIGA must be legible, understandable and presented in
a courteous manner. The statement of facts must not exceed two pages, and must be
handwritten or typed on writing paper (two one-sided or one double-sided 8 %” x 11”
page), or may be submitted on the Inmate Appeal to Final Review Form (refer to
Section 2 of this procedures manual).

f. The appeal must contain a reason for appealing the Facility Manager/designee’s
decision.

g. Every appeal to Final Review must be addressed to the following:

Chief, Secretary’s Office of Inmate Grievances and Appeals
Department of Corrections
1920 Technology Parkway
Mechanicsburg, PA 17050

NOTE: Failure to properly address the appeal will delay the process.

h. An inmate appealing a grievance restriction or grievance restriction extension to Final
Review is responsible for providing the SOIGA with all required documentation
relevant to the appeal. This appeal paperwork must include:

(1) acopy of the written notice of placement on grievance restriction or grievance
restriction extension from the Facility Grievance Coordinator,

3-4
Issued: 4/27/2015
Effective: 5/1/2015
Case 3:20-cv-00180-MEM-DB Document 19-1 Filed 07/08/20 Page 32 of 35

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 3 — Grievance Restriction or Grievance Restriction Extension
= SSS SS SSS SS SS SS Sam a a

 

(2) the appeal of the grievance restriction or grievance restriction extension
placement to the Facility Manager;

(3) the Facility Manager/designee’s Response; and
(4) awritten appeal to the SOIGA.

NOTE: The copies of the grievance restriction notice or grievance restriction
extension and the Facility Manager/designee’s Response cannot be handwritten.
Failure to provide any of the documentation noted above may result in the appeal
being dismissed.

i. An indigent inmate as defined in Department policy DC-ADM 803, “Inmate Mail and
Incoming Publications,” will be afforded copy service and legal postage up to a
maximum of $10.00 per month and all money received in the inmate’s account shall
be used to pay for the cost of the copies and legal postage. A non-indigent inmate will
incur copying charges in accordance with Department policy 3.1.1, “Fiscal
Administration.”

j. Any documentation submitted in support of a grievance restriction or grievance
restriction extension appeal will become part of the official record and will not be
returned. The inmate should make copies of supporting documents, including facility
documents, prior to submission to Final Review.

2. Staff Responsibilities
a. The SOIGA will ensure that:

(1) an appeal to Final Review is responded to within 30 working days of receipt
unless otherwise extended;

(2) the Chief of SOIGA may authorize an extension of up to 10 additional working
days if the investigation of the appeal is ongoing. If an extension is necessary,
the inmate shall be advised in writing. This may be done using the Extension
Form (refer to Section 1 of this procedures manual).

b. SOIGA will review the Grievance Restriction Notice or Grievance Restriction
Extension Notice, the Appeal to Facility Manager, Facility Manager/Designee’s
Response and the Appeal to Final Review.

c. Upon completion of the review, SOIGA will respond directly to the inmate in all cases
using the Final Appeal Decision or Final Appeal Decision Dismiss (refer to
Section 2 of this procedures manual). If the inmate is released/paroled, he/she must
provide a forwarding address to SOIGA. SOIGA will forward the Final Review
response to the address provided or, if no address is provided, to the last address of
record for the inmate.

3-5
Issued: 4/27/2015
Effective: 5/1/2015
Case 3:20-cv-00180-MEM-DB Document 19-1 Filed 07/08/20 Page 33 of 35

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 3 — Grievance Restriction or Grievance Restriction Extension
a SS ar SSS eee,

 

 

d. SOIGA will issue a decision with one of the following dispositions: Uphold Response,
Uphold Inmate, Dismiss, or Uphold in Part/Deny in Part. The Chief/designee, SOIGA,
shall notify the inmate and the Facility Manager of the decision and rationale.

e. The Chief, SOIGA, in consultation with the Secretary, shall take any action deemed
necessary to ensure the integrity of this policy. This includes, but is not limited to:

(1) prohibiting the transfer of an inmate until the grievance procedure has been
completed, including the appeal process; and

(2) lifting a previously imposed grievance restriction.

f. The Chief/designee, SOIGA/designee shall notify the Facility Manager in those cases
where the suspension of an inmate’s transfer is being considered pending the
disposition of the appeal process.

g. If an inmate who has filed a grievance is transferred prior to the appeal process being
completed, the inmate may continue to pursue the grievance or appeal by notifying
the Facility Manager of the facility where the grievance was originally filed.
Adjustments shall be made to the various time limitations in order to allow for review.

3-6
Issued: 4/27/2015
Effective: 5/1/2015
Case 3:20-cv-00180-MEM-DB Document 19-1 Filed 07/08/20 Page 34 of 35

DC-ADM 804, Inmate Grievance System Procedures Manual

Glossary of Terms
ee ee eee

Automated Inmate Grievance Tracking System — A computerized system maintained by the
Secretary's Office of Inmate Grievances and Appeals designed to store and retrieve data and
trends pertaining to the Inmate Grievance System.

 

Appeal to Facility Manager — The second step of the formal Initial Grievance process during
which the Facility Manager/designee reviews the decision of the Grievance Officer.

Chief, Secretary’s Office of Inmate Grievances and Appeals — A management level
employee assigned to the Secretary's Office of Inmate Grievance and Appeals by the Secretary
to oversee the inmate grievance and appeal process, train field staff, and respond to appeals.

Courteous Manner — The grievance and/or appeal should be written without the use of abusive
language, profanities, name calling, etc.

Department — The Pennsylvania Department of Corrections.

Facility Grievance Coordinator — The Corrections Superintendents Assistant (CSA)/designee
in a facility, or a Community Corrections Regional Director/designee, who is responsible for the
overall administration of the Inmate Grievance System in that facility/region. This includes
determining whether the grievance was filed in compliance with the policy, as well as the data
collection, tracking, and statistical reporting.

Facility Manager — The Superintendent of a State Correctional Facility, State Regional
Correctional Facility, or Motivational Boot Camp, Director of a Community Corrections Center or
the Director of the Training Academy.

Final Review — The third step of the formal Initial Grievance process during which the
Secretary’s Office of Inmate Grievances and Appeals reviews the decision of the Facility
Manager/designee.

Frivolous Grievance — A grievance is frivolous when it is found that the allegations or the relief
sought lack any arguable basis in law, fact and/or policy.

Grievance — A formal written complaint by an inmate related to a problem encountered during
the course of his/her confinement.

Grievance Rejection Form — The form used to return a grievance to an inmate when the
grievance is not in compliance with this procedures manual.

Grievance Officer — An appropriate Department Head or management level staff person
designated by the Facility Grievance Coordinator to provide initial review of an inmate grievance
arising from his/her specific area of responsibility (a Unit Manager would be assigned to provide
initial review of a grievance regarding a housing unit).

Grievance Restriction — A limitation on the number and frequency of grievances an inmate
may file.
Case 3:20-cv-00180-MEM-DB Document 19-1 Filed 07/08/20 Page 35 of 35

DC-ADM 804, Inmate Grievance System Procedures Manual
Glossary of Terms
_—_____ a as
Initial Review — The first step of the Initial Grievance process during which a Grievance Officer
reviews an inmate grievance.

Retaliation — An act of vengeance or threat of action against an inmate or staff in response to
an inmate complaint of a problem. Examples include, but are not limited to, unnecessary
discipline, intimidation, unnecessary changes in work or program assignments, unjustified
transfers or placements, unjustified denials of privileges and services.

Secretary — The Secretary of the Department of Corrections.

Secretary’s Office of Inmate Grievances and Appeals (SOIGA) — The office responsible for
review and disposition of all appeals to Final Review arising under this policy.

Working Days — For the purposes of this policy, working days are Monday through Friday,
excluding state holidays.
